Citation Nr: 0203435	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  97-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 50 percent rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse and daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1973 and from October 1981 to May 1994.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Milwaukee, 
Wisconsin RO which denied an increase in a 40 percent rating 
for the veteran's service-connected low back disability.  In 
March 1998, the veteran provided testimony at a personal 
hearing at the RO.  In a June 2001 decision by the RO in 
Roanoke, Virginia, the low back disability rating was 
increased to 50 percent.  The veteran continues to appeal for 
a higher rating for the low back condition.  The case was 
sent to the Board by the RO in Atlanta, Georgia. 

The Board notes that in a February 2002 written presentation, 
the veteran's representative raised an issue of secondary 
service connection for a right hip disability.  The 
representative's written statement also suggests he may be 
attempting to make a new claim for a total compensation 
rating based on individual unemployability (such a claim was 
denied in a prior final RO decision).  Such issues are not 
before the Board at this time and are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability, 
including degenerative changes, is manifested by no more than 
severe limitation of motion of the lumbar spine, severe 
lumbosacral strain, and demonstrable deformity of the L1 
vertebral body.  

2.  The veteran's service-connected low back disability is 
not productive of pronounced intervertebral disc syndrome.  


CONCLUSION OF LAW

The veteran's low back disability is no more than 50 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5285, 5292, 5293, 5295 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1968 to September 1973, and in the Navy from October 1981 to 
May 1994.  His service medical records indicate that he was 
treated for low back problems on a number of occasions, and 
there were findings of degenerative changes of the 
lumbosacral spine.  Following medical and physical evaluation 
board proceedings, the veteran was medically discharged from 
service for chronic low back pain with L4 radiculitis; the 
service department considered the condition to be 10 percent 
disabling, and disability severance pay was awarded.  

On VA examinations in November 1994, low back findings 
included degenerative changes, and assessments included 
lumbosacral back pain with history of prior trauma.  

In December 1994, service connection and a 40 percent rating 
were granted for chronic low back strain.  

A December 1996 VA outpatient record notes the veteran was 
seen for a complaint of back pain.  

The veteran underwent a VA spine examination in January 1997.  
The examiner noted that the claims file had been reviewed.  
The veteran was working as a cook at a VA medical center 
(VAMC).  He complained of low back pain, left leg pain when 
sitting which would radiate down the medial thigh to the 
ankle, and aching in the testicles.  He described a pulling 
sensation in the low back with lifting and indicated that 
after such activity he might experience low back pain.  
Objective findings included a symmetrical gait without an 
antalgic component.  Lower extremity neurological findings 
were within normal limits.  There was slight flattening of 
the lumbar lordotic curve with slight scoliosis of the upper 
lumbar segment concaved to the right.  Otherwise, the 
veteran's posture was reported to be normal with no fixed 
abnormalities.  There was no spinous process tenderness or 
paravertebral spasm noted.  The veteran complained of 
tenderness in the left paravertebral muscle group at about 
the L2-L3 level, and palpation in such area was associated 
with subjective left posterior hip dysthesia or discomfort.  
The examiner indicated that there was subjective pain (with 
no objective confirmation) during anterior flexion, but none 
with posterior extension.  It was noted that, initially, 
there was a suggestion of straightening of the upper lumbar 
spine during right lateral flexion; however, such disappeared 
with later observation.  Sacroiliac joint palpation was 
normal, and there was a complaint of left sciatic notch 
tenderness with objective pain.  Straight leg raising was 
negative.  As to range of motion of the lumbar spine, flexion 
was from 0 to 75 degrees; extension was from 0 to 28 degrees; 
left lateral flexion was from 0 to 20 degrees; right lateral 
flexion was from 0 to 25 degrees; rotation to the left was 
from 0 to 25 degrees; and rotation to the right was from 0 to 
35 degrees.  The examiner noted that there was no objective 
evidence of neurological involvement. X-rays of the lumbar 
spine showed minimal lumbar spine hypertrophic degenerative 
arthritic changes, increased very slight since November 1994; 
there was no evidence of a compression fracture or disc space 
abnormality.  The diagnoses were chronic low back strain and 
hypertrophic degenerative arthritis of the lumbar spine.  

VA medical records from January 1997 to May 1997 indicate 
that the veteran received periodic treatment for his low back 
disability.  A March 1997 entry notes that soft tissue 
palpation of the paraspinals did not evoke symptoms and that 
anterior/posterior pressure on the spinous process of L1-L5 
was negative.  It was noted that there was point tenderness 
at the left piriformis and sciatic notch and sacroiliac 
joint.  The report indicated that flexion was from 0 to 60 
degrees with pain on the left side greater than the right and 
that extension was 0 to 16 degrees with pain on the left 
side.  Left lateral flexion was painful on the left side and 
right lateral flexion was from 0 to 25 degrees with a pulling 
sensation.  Rotation on the left was from 0 to 50 degrees and 
was from 0 to 45 degrees on the right.  The assessment was 
degenerative joint disease of the lumbosacral spine and 
chronic low back pain.  An April 1997 report notes that there 
was minimal tenderness to percussion over the lower lumbar 
area with mild tenderness to palpation over the lumbar 
paraspinals and over the left buttock.  It was reported that 
the low back range of motion was painful and mildly limited 
in flexion, mildly limited and not painful in extension, 
mildly limited and painful on right lateral bending and not 
limited on left lateral bending.  The neurological 
examination showed normal strength in both legs and deep 
tendon flexes were normal at the knees, ankles, and internal 
hamstrings, bordering on hyperactive.  Sensory testing was 
subjectively reduced over the left foot relative to the 
right.  The assessment was lumbar degenerative disk disease, 
poor spine posture, and possible piriformis syndrome with 
mild associated sciatica.  

In his May 1997 notice of disagreement and July 1997 
substantive appeal, the veteran claimed his low back 
disability had worsened.  He said he had been told by VA 
medical personnel that there was damage to his sciatic nerve 
which caused pain and muscle spasms.  The veteran also stated 
that he was missing a great deal of work due to his back 
problems. 

A July 1997 VA treatment report notes that the veteran 
reported no improvement in his symptoms with his physical 
therapy.  It was noted that symptoms remained prominent in 
the right lower back and right leg.  The examiner reported 
that there was tenderness to percussion over the lower lumbar 
area and to palpation over the right lower back in a fairly 
broad distribution.  It was noted that low back range of 
motion was mildly to moderately limited in all planes by 
pain, with twisting particularly limited.  The assessment was 
chronic low back pain with right hip and upper leg pain, 
cause undetermined, probably on a degenerative basis although 
the postural factors also appeared to play a role.  

An August 1997 statement from the veteran's supervisor noted 
that he was employed full-time as a cook and that he had been 
in great pain for at least six months.  It was reported that 
the veteran would frequently work when in pain.  A leave 
report was attached showing that the veteran took many hours 
of annual and sick leave.  

The veteran underwent a VA general medical examination in 
September 1997.  He reported increasing difficulties with 
back pain.  He said his right leg was numb and weak and that 
it was significantly more bothersome than his left.  It was 
reported that he did not use a cane or other walking aid.  He 
indicated that he was limited in his work and that he would 
miss roughly five days a month due to flare-ups of his back 
pain.  The examiner reported that there was paraspinal muscle 
tenderness to deep palpation in the left and right paraspinal 
region from L1 to L3.  There was no significant evidence of 
muscle spasm and no tenderness to palpation over either 
sciatic notch.  Some limited hip motion was noted.  The 
sensory examination was notable for decreased pinprick 
sensation throughout the right lower leg as compared to the 
left.  The area of decreased pinprick sensation was quite 
diffused and was in no one dermatomal distribution.  Other 
neurological findings were essentially normal.  Lumbosacral 
X-rays showed minimal degenerative joint disease at L3-L4.  
The assessment was chronic low back strain.  The examiner 
commented that the veteran had a many year history of chronic 
back pain and was presently significantly limited in his 
ability to work in his job as a cook, and that he was unable 
to lift or remain on his feet for long periods of time.  

VA medical records dated from September 1997 to March 1998 
refer to continued treatment for various ailments including 
the low back condition.  At a March 1998 RO hearing on 
appeal, the veteran reported he had low back and lower 
extremity pain and numbness.  He said he intermittently used 
a cane.  The veteran, his wife, and his daughter described 
limitations from the low back condition.

In March 1998, the veteran submitted medical articles on 
prolapsed discs and sciatica.  

An April 1998 VA treatment report notes the veteran was 
seeking disability retirement from his cooking job at the 
VAMC.  Current reported findings were similar to those at a 
prior VA examination.  Diagnoses included left L4 
radiculitis, chronic low back pain, and hypertrophic 
degenerative arthritis of the lumbar spine.  A May 1998 
statement from the veteran's employer notes that he was on 
leave without pay and was applying for disability retirement.  
In a September 1998 statement, the veteran indicated he was 
no longer working for the VA and was currently doing security 
guard work.

The veteran underwent a VA spine examination in October 1998.  
It was noted he had chronic lower back pain over the years 
with intermittent lower extremity symptoms in a non-
dermatomal distribution.  He currently complained of low back 
and lower extremity symptoms, as well as intermittent urinary 
incontinence.  It was reported that he currently ambulated 
with a cane in the right hand.  The examiner reported that 
the veteran appeared to be in some discomfort.  There was 
fair muscle tone in the lower extremities.   Muscles tested 
in the hip and knee produced back pain which limited the 
veteran's response.  Sensory examination showed decreased 
light touch of the lateral aspect of the left thigh and 
lateral aspect of the left foot.  Deep tendon reflexes were 2 
to 3+ at the patella, bilaterally; 2+ at the Achilles, 
bilaterally; and downgoing on Babinski, bilaterally.  On the 
back examination, there was decreased lumbar lordosis and no 
gross scoliosis.  As to active range of motion, flexion was 
60 degrees with pain at 30 degrees; extension was 25 degrees 
with pain at the end of range of motion; side bending was 30 
degrees with no pain on the right and 30 degrees on the left 
with pain at 20 degrees; rotation was 75 degrees on the right 
with no pain and 70 degrees on the left with pain produced at 
50 degrees.  The examiner noted that there was pain to light 
palpation over the lumbar paraspinals on the left with a 
positive spasm.  There was also pain to light palpation over 
the left sacroiliac joint, negative on the right.  The 
examiner noted that there was positive straight leg raising 
on the right at 60 degrees with radiating pain to the 
posterior thigh, increased radiation with ankle dorsiflexion 
and not with plantar flexion.  There was negative straight 
leg raising on the left to 70 degrees with reproduction of 
back pain only.  The examiner reported that the veteran 
displayed an antalgic-reciprocating gait with decreased 
stance phase on the right.  The assessments were chronic low 
back pain, right sciatica/possible radiculopathy, left lower 
extremity numbness of undetermined etiology, and bladder 
dysfunction of undetermined etiology.  The examiner indicated 
that electromyography and nerve conduction velocity testing 
would be performed to rule out radiculopathy or other 
lesions.  In an addendum it was noted studies showed evidence 
of denervation in the lower lumbar paraspinals but no 
corresponding denervation evident in the muscles of the lower 
extremities.  It was noted that the findings were suggestive 
of a more chronic than acute abnormality.  

Private treatment records dated in May 2000 refer to 
unrelated ailments.  Records from the Social Security 
Administration (SSA) indicate that the veteran applied for 
SSA disability benefits.  An SSA medical report, apparently 
from August 2000, notes that forward flexion of the back was 
to 60 degrees and there were no neurological deficits; the 
veteran walked with a slight limp; X-rays showed degenerative 
disc disease of L2-3 and L3-4; and that his medical records 
showed complaints of back pain with good range of motion.  In 
a March 2001 statement, the veteran said that the SSA denied 
him benefits.  

VA medical records dated from May 2000 to August 2000 reflect 
that the veteran continued to receive treatment for multiple 
conditions including his low back disability.  In May 2000, 
he complained of low back pain radiating to his right leg; 
objective findings included no back tenderness.  On a June 
2000 orthopedic evaluation, the veteran reported that he had 
been having low back pain and pain over the right groin for a 
long time which was progressively increasing.  The examiner 
noted that on examination of the back he did not see any 
tenderness or paraspinal spasm.  Movements of the lumbar 
spine were guarded.  The examiner reported that flexion was 
possible to 30 to 40 degrees and extension was possible to 20 
to 30 degrees.  The veteran was able to rotate well to the 
sides.  On lower extremity examination, the examiner reported 
that he did not see any motor weakness or sensory deficit.  
As to an assessment, the examiner indicated that clinically 
it looked that the veteran might have early degenerative 
joint disease changes of the lumbar spine and that there was 
also probably a moderate amount of degenerative joint disease 
changes of the right hip joint which were contributing to the 
pain over the groin and also the numbness of the right thigh.  
X-rays of the low back showed mild degenerative changes at 
multiple levels as well as mild anterior wedging of the L1 
vertebra.  X-rays also showed osteoarthritis of both hips.

An October 2000 report of contact indicates an acquaintance 
of the veteran contacted the VA and reported that the veteran 
had been working, cutting and stacking wood, painting homes 
using scaffolding, and taking extensive walks in the woods.  
The individual reported that the veteran had boasted that he 
received disability for a back condition from the VA and that 
when he went for treatment he would carry a cane and fake a 
limp.

A June 2001 RO rating decision characterized the veteran's 
service-connected low back disability as chronic low back 
strain with degenerative changes and a wedge deformity at L1.  
An increased rating of 50 percent was granted for the low 
back condition; such was based on 40 percent for severe 
limitation of motion of the lumbar spine (Diagnostic Code 
5292) plus 10 percent for demonstrable deformity of the L1 
vertebral body (Diagnostic Code 5285).

II.  Analysis

Through correspondence, rating decisions, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

Residuals of a fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement, but 
abnormal mobility is present which requires a neck brace 
(jury mast).  In other lesser cases, residuals of a fracture 
of a vertebra should be rated on the basis of resulting 
definite limitation of motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.  38 
C.F.R. § 4.71a, Diagnostic Code 5285.  

Severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
A 40 percent rating is the maximum available under Diagnostic 
Code 5292.  

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293.  

A 40 percent evaluation is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71, 
Diagnostic Code 5295.  A 40 percent rating is the maximum 
available under Diagnostic Code 5295.  

During the course of the appeal, the RO increased the 
veteran's low back disability rating from 40 percent to 50 
percent.  The current 50 percent rating is based on 40 
percent for severe limitation of motion of the lumbar spine 
(Diagnostic Code 5292) plus 10 percent for demonstrable 
deformity of the L1 vertebral body (Diagnostic Code 5285).

As noted, under Codes 5003 and 5010, arthritis is rated based 
on limitation of motion.  The maximum rating for limitation 
of motion is 40 percent under Code 5292, and such has already 
been assigned.  Since this is the maximum rating for 
limitation of motion, the effects of pain on motion will not 
result in a higher rating under this code.  Spencer v. West 
13 Vet. App. 376 (2000); Johnston v. Brown, 10 Vet. App. 80 
(1997).  Code 5295 for lumbosacral strain also provides for a 
maximum rating of 40 percent, and thus this code will not 
result in a higher rating.  The RO has already assigned an 
additional 10 percent rating under Code 5285 for demonstrable 
deformity of a vertebral body, and the medical records do not 
suggest there are residuals of a fractured vertebra which 
would meet the 60 percent criteria under this code.

In order for a higher rating to be assigned in this case, 
there would have to be pronounced (60 percent) intervertebral 
disc syndrome as described in Code 5293.  The medical 
treatment and examination reports from 1996 to 2000 note a 
number of subjective complaints of pain radiating to one or 
both lower extremities due to the low back condition, yet 
most of the medical records indicate that objective 
neurological findings have been minimal or entirely negative.  
For example, at the 1998 VA examination, possible 
radiculopathy was one of the initial assessments, but further 
studies showed no neurological involvement in the lower 
extremities.  Similarly, outpatient reports dated into 2000 
note subjective complaints of radiating low back pain, but 
objective findings were negative for this problem.  Assuming 

that the veteran has at least some intervertebral disc 
syndrome from disc disease, it clearly is no more than severe 
(40 percent) under Code 5293, even when the effects of 
related pain and limitation of motion are considered.  See 
38 C.F.R. §§ 4.40, 4.45 VAOPGCPREC 36-97.  Given the minimal 
objective findings of neurological problems, the veteran does 
not have pronounced (60 percent) intervertebral disc syndrome 
as required for a higher rating.

The preponderance of the evidence is against an increase in a 
50 percent rating for a low back disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for a low back disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

